545 F.2d 460
Ellen McDaniel FLOOD, Petitioner-Appellee,v.STATE OF LOUISIANA, Through its Attorney General, William J.GUSTE, Jr., Respondent-Appellant.
No. 76-2453.
United States Court of Appeals,Fifth Circuit.
Jan. 13, 1977.

James L. Alcock, Houma, La., for respondent-appellant.
J. Michael Small, Alexandria, La., for petitioner-appellee.
Appeal from the United States District Court for the Eastern District of Louisiana.
Before COLEMAN, AINSWORTH and INGRAHAM, Circuit Judges.
PER CURIAM:


1
In this case the District Court granted habeas corpus relief on Fourth Amendment grounds.  However, the issue of Fourth Amendment rights in this murder conviction was fully heard, considered and decided by the state court, State v. Flood, 301 So. 2d 637 (La.,1974).


2
Consequently, the judgment of the District Court is reversed and the cause remanded, with directions to dismiss the complaint, Stone v. Powell,--U.S.--, 96 S. Ct. 3037, 49 L. Ed. 2d 1067 (1976);  George v. Blackwell, 5 Cir.,1976,537 F.2d 833.


3
REVERSED and REMANDED, with instructions.